Citation Nr: 0100943	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  97-15 666	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a back injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of bilateral knee injuries.  

3.  Entitlement to service connection for residuals of 
cellulitis.   


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1978 and on additional duty with the National Guard.    

This case comes was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  
Following an April 1999 Board remand, a hearing was held in 
November 2000 at the RO before the Board Member signing this 
document, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
2000).


FINDINGS OF FACT

1.  Service connection for residuals of back and knee 
injuries was denied by a March 1988 rating decision on the 
basis that neither disability was shown to have been incurred 
in or aggravated by service; the veteran was notified of this 
decision in April 1988 and did not perfect a timely appeal to 
this decision.  This was the last final adjudicative action 
addressing these issues on any basis. 

2.  The evidence submitted since the March 1988 rating 
decision, principally sworn testimony, service medical 
records and private clinical reports, does not bear 
substantially upon the issues of service connection for back 
or knee disorders, nor does it by itself or in connection 
with evidence previously assembled require consideration due 
to its significance.


CONCLUSIONS OF LAW

1.  The March 1988 rating decision denying service connection 
for back and knee disabilities is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104(a) (1999).

2.  The additional evidence submitted since the March 1988 
rating decision is not new and material, and the veteran's 
claims for service connection for back and knee disorders are 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once an RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
See Hodge, supra.  Upon reopening the claim, consideration on 
the merits is to be undertaken.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
With the above criteria in mind, the pertinent procedural 
history will be summarized.  A March 1988 rating decision 
denied service connection for back and knee injuries on the 
basis that neither disability was shown to have been incurred 
in or aggravated by service.  The veteran was notified of 
this decision in April 1988, and a timely appeal to this 
decision was not filed.  As such, the March 1988 rating 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a).  This decision is the last final rating decision 
addressing the issue of service connection for a back or knee 
disability on any basis.  

Evidence of record at the time of the March 1988 rating 
decision included reports from a September 1978 National 
Guard enlistment examination, conducted only approximately 
two months following the veteran's separation from active 
duty, that did not indicate the presence of a back or knee 
disability.  Moreover, the veteran did not refer to a back or 
knee disability on a Report of Medical History completed in 
September 1978.  Efforts at that time to obtain the veteran's 
service medical records were not successful.  Also of record 
were reports from a March 1987 VA examination referencing 
complaints of back and knee pain.  X-rays of the knees 
conducted at that time were negative, and the physical 
examination of the back and knees revealed no significant 
disability.  In addition, the veteran at that time indicated 
that his back pain had its onset three years previously while 
working making beds at his job at a VA medical facility, and 
that his knee pain had begun six months previously. 

Evidence added to the record since the March 1988 rating 
decision includes reports from treatment for a back injury 
sustained in a work-related injury in February 1996.  An MRI 
revealed L5-S1 disc herniation and arthritic changes.  None 
of the reports from treatment for this injury referenced an 
in-service back injury, pathology or symptomatology.  
Additional service medical records were obtained that 
demonstrated treatment for cellulitis in the left foot but no 
back or knee disabilities. 

Also added to the record is written argument and sworn 
testimony presented at a July 1997 hearing at the RO before a 
hearing officer and the November 2000 hearing before the 
undersigned Board Member.  Transcripts of both hearings are 
on file.  In pertinent part, the veteran has contended that 
he originally injured his back during service when he fell 
while crossing a stream.  He claims that he was provided with 
medical treatment for the back disability during service and 
a limited duty profile.  The veteran claimed that he 
developed a bilateral knee disability as a result of running 
up hills during service, and that he was seen in sick call 
for this disability as well.  He essentially contended that 
he has suffered from recurrent knee and back difficulties 
since service.  

Analyzing the evidence summarized above to determine whether 
it is "new" and "material," while "new," none of the 
medical evidence bears directly and substantively on the 
matter of service connection for a back or knee disability, 
to the extent that it does not link a current back or knee 
disability to service.  Thus, it is not material.  With 
regard to the testimony, while much of the argument contained 
therein is "new," and the veteran's statements are deemed 
truthful and probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  

The Board finds the veteran's testimony to not be credible in 
light of the lack of any objective evidence of record linking 
a knee or back disability to service.  Particularly relevant 
in this regard is the lack of any reference to a back or knee 
disability on the reports from the National Guard examination 
conducted within two months of the veteran's separation from 
service, and the essentially negative March 1987 VA 
examination of the back and knees.  While the Board 
acknowledges the fact that all of the veteran's service 
medical records may not have been obtained, even were in-
service treatment for back or knee disabilities demonstrated, 
a nexus between in-service back or knee disabilities and 
current back or knee pathology would have to be demonstrated 
to warrant a grant of service connection.   Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  In this regard, it is significant that 
the post-service back disability has been attributed to a 
February 1996 work-place injury rather than service.  With 
regard to the knees, it is of note that the veteran reported 
only a six month history of knee pain, rather than in-service 
occurrence, at the time of the March 1987 VA examination.  
Thus, as the clinical evidence of record contradicts, rather 
than supports, the veteran's contentions and testimony of 
record, the veteran's assertions are not "material" because 
it has not been shown that he has any medical knowledge 
beyond that of lay persons.  Moray v. Brown, 5 Vet. App. 211 
(1993).

In the absence of competent, credible evidence of a medical 
nexus between a current back or knee disability and service, 
none of the evidence discussed above is both new and 
material.  Thus, the claims for entitlement to service 
connection for back and knee disability are not reopened.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1999).  Having found that the evidence is not new and 
material, no further adjudication of these claims is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991). 

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit supporting evidence in 
this case because nothing in the record suggests the 
existence of evidence that might reopen the finally denied 
claim of entitlement to service connection for a back or knee 
disability.  While the veteran provided somewhat vague 
testimony as to alleged treatment for back and knee 
disabilities, he did not specifically identify a record which 
would demonstrate a medical nexus between a current back or 
knee disability and service.  Accordingly, the further delay 
in the final adjudication of the veteran's claims which would 
result from a remand to obtain additional records would not 
be justified, as the Board concludes that VA did not fail to 
meet its obligations with regard to these claims under 
applicable provisions.  There is also no indication that the 
Board should further delay the adjudication of this case by 
remanding for consideration of the amendments to 38 U.S.C.A. 
§ 5103 by the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as the RO has informed 
the veteran of the evidence necessary to reopen his claims 
and conducted all indicated development.  In this regard, any 
further efforts by the RO to obtain additional service 
medical records would be unlikely to be fruitful.  See July 
24, 1997, Memorandum completed by the RO Adjudication 
Officer.  

  
ORDER

New and material evidence having not been submitted, the 
claim for service connection for a back injury is not 
reopened, and the benefits sought in connection with this 
claim are denied.    

New and material evidence having not been submitted, the 
claim for service connection for bilateral knee injuries is 
not reopened, and the benefits sought in connection with this 
claim are denied.


REMAND

The claim for service connection for residuals of cellulitis 
must be remanded because there has been a significant change 
in the law, outlined below, during the pendency of this 
appeal.  These changes are beneficial to the interests of the 
veteran, and a remand is necessary to afford the veteran 
initial application of these provisions by the RO, as it 
would be potentially prejudicial to the veteran if the Board 
were to issue a decision with respect to the issue of 
entitlement to service connection for cellulitis at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or, as in the instant case, 
those, filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of this change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In particular, as 
the veteran has essentially testified that he currently has 
ankle pain that is related to in-service cellulitis, the 
Board concludes that a VA examination to include an opinion 
as to whether any current ankle residuals are the result of 
in-service cellulitis is "necessary to make a decision on 
the claim."  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. § 5103A(d)).    

Accordingly, this case is REMANDED for the following: 

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  This 
development should specifically include 
affording the veteran a VA examination 
that includes an opinion as to whether any 
current ankle disability is the result of 
in-service cellulitis.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the claim for service 
connection for cellulitis remains denied, 
the veteran and his attorney should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran  need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



